Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 1 of 13 PageID #:46671




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE OPANA ER ANTITRUST                     MDL No. 2580
LITIGATION
                                             Lead Case No. 14-cv-10150

THIS DOCUMENT RELATES TO:                    Hon. Harry D. Leinenweber

Walgreen Co., et al. (15-cv-02563)
Rite Aid Corporation, et al. (15-cv-03579)   PUBLIC VERSION
CVS Pharmacy, Inc. (16-cv-01832)



               REPLY MEMORANDUM OF LAW IN SUPPORT OF
              DEFENDANTS’ MOTION TO PARTIALLY EXCLUDE
        OPINIONS AND PROPOSED TESTIMONY OF DR. KEITH LEFFLER
     Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 2 of 13 PageID #:46672




         Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Penwest Pharmaceuticals Co.

(collectively, “Endo”) and Impax Laboratories, Inc. (“Impax,” and together with Endo,

“Defendants”) submit this Reply Memorandum in further support of Defendants’ Motion to

Exclude Certain Opinions and Testimony of Dr. Keith Leffler (ECF No. 552) and accompanying

Memorandum of Law (ECF No. 555, “Opening Br.”).

I.       DR. LEFFLER’S ANALYSIS IS INCAPABLE OF PROVING RETAILER
         PLAINTIFFS’ ALTERNATIVE SETTLEMENT THEORY.

         Retailer Plaintiffs rely on Dr. Leffler to support their claim that, absent the challenged 2010

Settlement and License Agreement (“SLA”), Endo and Impax would have entered into a

hypothetical “alternative settlement” that would have retained all of the competitive benefits of the

SLA, including a license to Endo’s later-acquired patents for Opana ER (the “Broad License”),

while allowing Impax to begin selling generic Opana ER                            instead of January 1,

2013 pursuant to the SLA. Retailer Plaintiffs rely on this hypothetical scenario to claim antitrust

injury and                                  .

         In their Opposition (ECF No. 593, “Opp. Br.”), however, Retailer Plaintiffs make a striking

concession: they acknowledge that Dr. Leffler did not conduct any analysis to determine whether

the hypothetical alternative settlement would have included the Broad License. See Opp. Br. at 4-

5. Instead, he merely assumed the existence of the Broad License and relied on Retailer Plaintiffs

to prove that this assumption is true. See Opp. Br. at 4-5. As discussed in Defendants’ summary

judgment briefing, however, Retailer Plaintiffs have no such proof.

         Dr. Leffler further fails to offer a reliable basis for his purported opinion that Endo and

Impax would have agreed                             generic entry date in a hypothetical alternative

settlement. Dr. Leffler’s model was not designed to identify the entry date that would have been




                                                   1
    Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 3 of 13 PageID #:46673




included in an alternative settlement and, even if it were, Dr. Leffler failed to reliably calculate

such a date.

        A.     There Is No Support for Dr. Leffler’s Critical Assumption That a Hypothetical
               Alternative Settlement Would Contain a Broad License.

       Dr. Leffler’s opinions about a hypothetical alternative settlement, his associated damages

calculations, and even his merits opinions about the competitive effects of the SLA all require that

the hypothetical alternative settlement contain both an earlier generic entry date and the Broad

License.1 Dr. Leffler offers no opinions about, and Retailer Plaintiffs offer no theory of injury

based on, a hypothetical alternative settlement with an earlier generic entry date but no Broad

License.

       Dr. Leffler’s alternative settlement opinions are thus relevant only if there is proof that the

parties to the SLA would have entered into a hypothetical alternative settlement with an earlier

generic entry date and a Broad License. In their Opposition, however, Retailer Plaintiffs concede

that Dr. Leffler’s inclusion of the Broad License is not based on any expert analysis. Rather, he

merely assumed that a hypothetical alternative settlement would include the Broad License and

left it to Retailer Plaintiffs to provide proof supporting that assumption. See Opp. Br. at 4-5. The

problem is that neither Retailer Plaintiffs nor any other Plaintiffs have any such proof. See ECF

558, Defendants’ Memorandum of Law in Support of Causation/Damages Motion for Summary

Judgment, at 17-22; ECF 668, Defendants’ Reply Brief in Support of Causation/Damages Motion

for Summary Judgment, at 10; Opening Br. at 5-6. Dr. Leffler, therefore, has no support for an

assumption essential to his alternative settlement opinions. For this reason alone, his opinions

about an alternative settlement should be excluded.


1
      See, e.g., Ex. 1, Leffler Rebuttal Rep. ¶ 54. Exhibits 1 through 9 were filed with
Defendants’ Opening Brief.

                                                  2
    Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 4 of 13 PageID #:46674




        B.     Dr. Leffler’s Analysis is Incapable of Proving that the Parties Would Have
               Selected July 15, 2011 as the Entry Date in an Alternative Settlement.

        In their Opposition, Retailer Plaintiffs claim that, through expert analysis, Dr. Leffler

determined that                 would be the “most likely” generic entry date in an alternative

settlement. Opp. Br. at 6. That mischaracterizes Dr. Leffler’s work in this case. By his own

admission, Dr. Leffler did not engage in any economic analysis to determine which generic entry

date would have been included in Retailer Plaintiffs’ hypothetical alternative settlement. Ex. 3,

June 2019 Leffler Dep. 109:12-110:6

                                              (emphasis added)). Indeed, Dr. Leffler’s analysis is

not capable of showing that Endo and Impax would have agreed to an earlier entry date than the

one in the SLA, much less the specific date                  on which Retailer Plaintiffs rely.

        Instead,




                                                                                     See ECF No.

558-10, Guerin-Calvert Rep. ¶¶ 119–20.2




2




                                                 3
  Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 5 of 13 PageID #:46675




        Dr. Leffler’s “process” for picking his “most likely” generic entry date is not grounded in

economics and has no empirical basis. Instead, Retailer Plaintiffs argue that Dr. Leffler selected

                because

                               But Dr. Leffler can offer no analytical basis to choose this date over

the actual date in the SLA or any other date that his model determines is more profitable than

litigation for both parties.

        In essence, Dr. Leffler selected an alternative date with no analysis and then ran it through

a model designed to say “yes” to almost every question. This falls short of the scientific analysis

required in the field of economics. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593

(1993) (“Scientific methodology today is based on generating hypotheses and testing them to see

if they can be falsified . . . .” (internal marks and citation omitted)) (citing Hempel, Philosophy of

Natural Science 49 (1966) (“[T]he statements constituting a scientific explanation must be capable

of empirical test”)); see also id. (“[T]he criterion of the scientific status of a theory is its

falsifiability, or refutability, or testability” (quoting K. Popper, Conjectures and Refutations: The

Growth of Scientific Knowledge 37 (5th ed. 1989))).

        Retailer Plaintiffs attempt to dodge Dr. Leffler’s lack of analysis by arguing that his

testimony has been accepted by courts in other cases. See Opp. Br. at 2, 5, 7. However, Dr.

Leffler’s alternative settlement “analysis” here bears no relationship to the methodology he

applied—and courts accepted—in Loestrin, Solodyn, and Lidoderm. In all of those cases, Dr.

Leffler used an economic model to determine his alternative settlement date—an approach he did

not use in this case. See Ex. 3, June 2019 Leffler Dep. 109:12-110:6.

        In In re Solodyn (Minocycline Hydrochloride) Antitrust Litigation, Dr. Leffler evaluated

the “expected profits from litigation as compared to that from a no-payment alternative settlement”



                                                  4
 Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 6 of 13 PageID #:46676




and through that analysis determined what “range” of potential generic entry dates would be

acceptable to the parties in an alternative settlement. See No. 14-MD-02503, 2018 WL 563144,

at *22 (D. Mass. Jan. 25, 2018). In In re Loestrin 24 Fe Antitrust Litigation, Dr. Leffler again used

a model to determine the generic entry date—not to confirm a pre-selected date. 433 F. Supp. 3d

274, 325 (D.R.I. 2019). And in United Food & Commercial Workers Local 1776 & Participating

Employers Health & Welfare Fund v. Teikoku Pharma USA, Dr. Leffler used a model to identify

a range of “entry dates by valuing the parties’ expectation of profits from an early-entry only

settlement as opposed to continued litigation . . . .” 296 F. Supp. 3d 1142, 1163, 1190 (N.D. Cal.

2017). In each of these cases Dr. Leffler used an economic model to determine a range of alleged

alternative entry dates. He did no such thing here. Retailer Plaintiffs have not cited to, and

Defendants are not aware of, a single case in which a court has accepted the pick-a-date-and-check-

it methodology Dr. Leffler employs here.

       In short, Dr. Leffler’s methodology is flawed in its design, not based on an accepted

methodology, and incapable of determining the “most likely” no-payment entry date in an

alternative settlement.   The Court should exclude Dr. Leffler’s opinion that an alternative

settlement would contain a                 generic entry date.

       C.      Dr. Leffler’s Alternative Settlement Calculations are Not Reliable.

       Dr. Leffler’s alternative-settlement opinions should be excluded for an independent reason:

his modeling is so flawed that it fails Daubert’s reliability requirement.

               1.      Fundamental errors prevent Dr. Leffler from reliably modeling Endo’s
                       expected profits from winning the litigation.

       Retailer Plaintiffs admit that there are errors in Dr. Leffler’s analysis, but argue that they

are not a basis for exclusion because: (1)




                                                 5
    Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 7 of 13 PageID #:46677




                             ; and (2) his errors are fodder for cross examination. Neither argument

justifies allowing Dr. Leffler to present his unreliable analysis to a jury.

        First,




                        These errors are not just differences in opinion on variable selection. They

are foundational errors of the type that Dr. Leffler recognized in his December 2019 deposition,

Ex. 4 at 57:20-62:1, and that Defendants described to the Court in their Opening Brief. See

Opening Br. at 11.

        Second, these errors should not be presented to a jury because they go to the heart of Dr.

Leffler’s opinion.




3




4




                                                   6
 Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 8 of 13 PageID #:46678




                             . Such a lack of               goes directly to the question of reliability

under Rule 702. And the value to the jury of being presented with admittedly erroneous expert

calculations is low, and substantially outweighed by the risk of confusing or misleading the jury.

See Fed. R. Evid. 403; Nimely v. City of New York, 414 F.3d 381, 397 (2d Cir. 2005) (describing

“the uniquely important role that Rule 403 has to play in a district court’s scrutiny of expert

testimony, given the unique weight such evidence may have in a jury’s deliberations”).

               2.      Dr. Leffler’s failure to model the impact of the Broad License on the
                       parties’ expected profits makes his opinion unreliable.

       Dr. Leffler’s opinion must also reliably reflect the economic realities and “fit” the facts of

the case. See Owens v. Auxilium Pharm., Inc., 895 F.3d 971, 973 (7th Cir. 2018). Dr. Leffler’s

opinion fails that test: His model does not account for the risk that, without a Broad License, even

a trial victory for Impax might have been short-lived because Impax’s sales would infringe Endo’s

later acquired patents. This risk would have made settlement with a Broad License more attractive

to Impax relative to litigation, and less attractive to Endo relative to litigation. Dr. Leffler thus

failed to model a critical incentive of the parties in considering the profitability of settling versus

litigating, and his model is not reliable, as Defendants explained in their Opening Brief. See

Opening Br. at 5-6. Retailer Plaintiffs’ only response, that “[t]here is no evidence that the parties

put any significant value on the potential issuance of additional patents or that any such value

would have materially affected a no-payment alternative entry date,” Opp. Br. at 2, is contradicted




                                                  7
    Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 9 of 13 PageID #:46679




by their own argument that

                                                       Opp. Br. at 4.

II.     RETAILER PLAINTIFFS ARE NOT ENTITLED TO WINDFALL DAMAGES.

        Dr. Leffler’s damages model for the continued-litigation scenarios sets forth a hybrid but-

for world in which Retailer Plaintiffs receive all the benefits of an Impax litigation “win” prior to

November 2012 without accounting for the benefits Retailer Plaintiffs realized in the actual world

after November 2012 only because of the SLA.5 Dr. Leffler’s approach thus runs afoul of the rule

that “[a]n antitrust plaintiff may recover only to the ‘net’ extent of its injury; if benefits accrued to

it because of an antitrust violation, those benefits must be deducted from the gross damages caused

by the illegal conduct.” Los Angeles Mem’l Coliseum Comm’n v. Nat’l Football League, 791 F.2d

1356, 1367 (9th Cir. 1986). Neither of Retailer Plaintiffs’ attempts to dodge this rule have merit.

        First, Retailer Plaintiffs rely on cases that explicitly fall outside the Los Angeles Memorial

Coliseum rule applicable here.6 For example, in In re Skelaxin (Metaxalone) Antitrust Litig., 2014

WL 2002887, *5 (E.D. Tenn. May 15, 2015), the court recognized the Los Angeles Coliseum

holding but found that it did not apply in that case because the benefits that the defendants cited

did not accrue “because of” the challenged agreements; rather, they flowed from an independent



5
        In their “continued litigation” scenarios (i.e., Scenarios 1 and 2), Retailer Plaintiffs claim
that Impax would not have settled, and would have won the litigation and launched earlier. Retailer
Plaintiffs claim the benefits of this hypothesized earlier generic entry, but also want to keep all the
benefits of the challenged SLA and Broad License, which would not have existed if the parties
litigated instead of settling.
6
       Hawaii v. Standard Oil Co. of Cal., 405 U.S. 251, 264 n.14 (1972) (state recoups losses
through higher taxes); Hanover Shoe, Inc. v. United Shoe Mach. Corp., 392 U.S. 481, 487–88
(1968) (rejecting the “passing-on” defense); Perma Life Mufflers, Inc. v. Int’l Parts Corp., 392
U.S. 134, 139 (1968) (plaintiffs participated in the conspiracy); Sports Racing Servs., Inc. v. Sports
Car Club of Am., Inc., 131 F.3d 874, 884–85 (10th Cir. 1997) (passing-on defense); In re Relafen
Antitrust Litig., 346 F. Supp. 2d 349, 369 (D. Mass 2004) (generic bypass theory).

                                                   8
    Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 10 of 13 PageID #:46680




decision by the branded company to launch an authorized generic. See also Ex. 10, In re Skelaxin

(Metaxalone) Antitrust Litig., No. 12-cv-83, Motion to Exclude Testimony of Daniel Rubinfeld

(ECF No. 584) at 13–14 (E.D. Tenn. April 18, 2014) (explaining the origin of the cited benefits).7

Skelaxin is irrelevant here, where the benefits to competition accrued to Retailer Plaintiffs only

“because of” the SLA and the Broad License, which would not have existed if the parties had

continued litigating.

         Second, Retailer Plaintiffs attempt to avoid Los Angeles Memorial Coliseum by arguing

that they are challenging only the payments and not the entire SLA; they assume “a license to later-

issued patents would have been part of any settlement between Endo and Impax.” Opp. Br. at 12.

This argument makes no sense. Retailer Plaintiffs’ “continued litigation” scenarios are ones in

which there is no settlement, not ones in which there is an alternative settlement with the Broad

License. And their own arguments undermine their position. As they put it, the “but-for world is

a hypothetical world that is identical to the actual world except for eliminating the antitrust

violation itself.” Opp. Br. at 13. Retailer Plaintiffs cannot eliminate the entire settlement

agreement while arguing certain benefits of the settlement should still accrue to them. This is

exactly the type of “overcompensation” the antitrust laws forbid:

         It must be emphasized that the antitrust plaintiﬀ is entitled to recover only
         its net harm. As the Ninth Circuit put it, “[a]n antitrust plaintiﬀ may recover
         only to the ‘net’ extent of its injury; if beneﬁts accrued to it because of an
         antitrust violation, those beneﬁts must be deducted from the gross damages
         caused by the illegal conduct.” The sense of this is fairly obvious as it
         reduces the chances of overcompensation.

IIA P. Areeda et al., ANTITRUST LAW (2014) (quoting Los Angeles Mem’l Coliseum Comm’n,

791 F.2d at 1367). The Court should exclude Dr. Leffler’s windfall damages opinion.


7
         Exhibits 1 through 10 were filed with Defendants’ Opening Brief. Exhibit 11 is attached
         to this filing.

                                                   9
    Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 11 of 13 PageID #:46681




III.     RETAILER PLAINTIFFS INFLATE THEIR DAMAGES BY ASSUMING MORE
         ILLEGAL SALES IN THEIR BUT-FOR WORLD.

         As previously explained, Dr. Leffler improperly accounted for Actavis’s unlawful,

infringing sales in modeling damages. Opening Br. at 13–14. Retailer Plaintiffs respond that

“[t]here is absolutely no reason to believe that Actavis would have acted differently” in the but-

for world. Opp. Br. at 12. But Retailer Plaintiffs ignore the fact that Dr. Leffler did assume that

Actavis would have acted differently. He assumed Actavis would have launched its generic Opana

ER products earlier than it did in the actual world, and would have infringed Endo’s patents

beginning in November 2012 as compared to September 2013 in the actual world. Even if

Plaintiffs were entitled to hold Actavis’s real word infringing sales constant in their but-for worlds

(and they are not)8, there is no basis for Retailer Plaintiffs to inflate their damages by expanding a

third party’s unlawful activity in the but-for world.

IV.      DR. LEFFLER’S USE OF THE LERNER INDEX IS NOT RELIABLE

         Retailer Plaintiffs’ Opposition fails to address the fact that Dr. Leffler offers no way to

determine whether Endo’s margins were indicative of monopoly power because he never

determined what the “competitive margin” would be in this particular pharmaceutical industry.

There is consequently no way to assess whether Endo’s margins were supracompetitive or whether

his observed margins were indicative of monopoly power. See Opening Br. at 14-15; see also ECF

No. 531, Leitzinger Mot. to Exclude at 9-13.

V.       CONCLUSION

         For the reasons set forth herein and in Defendants’ Opening Brief, Defendants respectfully

request that the Court partially exclude the opinions and proposed testimony of Dr. Leffler.



8
    See Opening Br. at 14; see also ECF No. 653 (Leitzinger Daubert Reply) at 7–8.

                                                 10
 Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 12 of 13 PageID #:46682




Dated: August 4, 2020                               Respectfully submitted,

 /s/ George G. Gordon                               /s/ Devora W. Allon
 George G. Gordon (admitted pro hac vice)           Devora W. Allon, P.C. (admitted pro hac vice)
 Julia Chapman (admitted pro hac vice)              Jay P. Lefkowitz, P.C. (admitted pro hac vice)
 Thomas J. Miller (admitted pro hac vice)           Evelyn Blacklock (admitted pro hac vice)
 John P. McClam (admitted pro hac vice)             KIRKLAND & ELLIS LLP
 Sharon K. Gagliardi (admitted pro hac vice)        601 Lexington Avenue
 DECHERT LLP                                        New York, NY 10022
 Cira Centre, 2929 Arch Street                      Tel.: (212) 446-4800
 Philadelphia, PA 19104                             devora.allon@kirkland.com
 Tel.: (215) 994 4000                               lefkowitz@kirkland.com
 Fax: (215) 994-2222                                evelyn.blacklock@kirkland.com
 george.gordon@dechert.com
 julia.chapman@dechert.com                          James R.P. Hileman
 thomas.miller@dechert.com                          KIRKLAND & ELLIS LLP
 john.mcclam@dechert.com                            300 North LaSalle Street
 sharon.gagliardi@dechert.com                       Chicago, IL 60654
                                                    Tel.: (312) 862-7090
 Craig Falls (admitted pro hac vice)                jhileman@kirkland.com
 DECHERT LLP
 1900 K Street, NW                                  Counsel for Defendant Impax
 Washington, DC 20006                               Laboratories, Inc.
 Tel.: (202) 261-3300
 Fax: (202) 261-3333
 craig.falls@dechert.com

 Robert D. Rhoad (admitted pro hac vice)
 DECHERT LLP
 502 Carnegie Center, Suite 104
 Princeton, NJ 08540
 Tel.: (609) 955-3269
 Fax.: (609) 873-9142
 robert.rhoad@dechert.com

 Angela Liu
 DECHERT LLP
 35 West Wacker Drive, Suite 3400
 Chicago, IL 60601
 Tel.: (312) 646-5800
 Fax: (312) 646-5858
 angela.liu@dechert.com

 Counsel for Defendants Endo Health Solutions
 Inc., Endo Pharmaceuticals Inc., and
 Penwest Pharmaceuticals Co.

                                               11
 Case: 1:14-cv-10150 Document #: 701 Filed: 08/18/20 Page 13 of 13 PageID #:46683




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I caused to be filed the foregoing document with

the United States District Court for the Northern District of Illinois using the CM/ECF system, and

caused it to be served on all registered participants via the notice of electronic filing and by

emailing a copy of the moving papers to counsel for Plaintiffs.


/s/ Angela Liu
DECHERT LLP
35 West Wacker Drive, Suite 3400
Chicago, IL 60601
Tel.: (312) 646-5800
Fax: (312) 646-5858
angela.liu@dechert.com




                                                12
